Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.853 Filed 08/25/20 Page 1 of 22




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                 Plaintiff,              CR. NO. 16-20755
     v.
                                         HON. JUDITH E. LEVY

ASHANTI WALTON,

                 Defendant.
                                   /


    REPLY BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR
    COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)(i)
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.854 Filed 08/25/20 Page 2 of 22




I.     Introduction

      Ashanti Walton, through counsel Nancy L. McGunn, submits this Reply brief in

support of his pro se motion for compassionate release, ECF No. 72, and respectfully

moves the Court, pursuant to the First Step Act of 2018 and 18 U.S.C.

§ 3582(c)(1)(A)(i), to reduce his term of imprisonment to time served, and to impose a

special condition of home confinement on supervised release. This will allow him to

serve the remainder of his sentence at home, which will protect him, the staff and

inmates at FCI Milan, and the community from the spread of COVID-19.

      Mr. Walton suffers from three serious medical conditions – Obesity, Type II

Diabetes, and Ankylosing Spondylitis. As a result, he is at “risk of severe illness” from

COVID-19, according to CDC guidelines. He has served approximately 45 months in

custody – 75% of his 60-month sentence. His current release date is March 4, 2021,

leaving him with less than a year to serve. Mr. Walton has participated in educational

and employment-related programs at Milan, and has worked as a barber. He has a solid

release plan in place, including a residence and two confirmed job opportunities.

      The Government does not concur in the relief sought. Their Response concedes

that Mr. Walton’s heightened risk from COVID-19 based on a medical condition

qualifies as an “extraordinary and compelling reason” for release under § 1B1.13(1)(A),

yet maintains that because he is a danger to the community he is ineligible for release.




                                           1
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.855 Filed 08/25/20 Page 3 of 22




II.   Legal Standard for Compassionate Release

      The Government correctly sets forth the standard for compassionate release.

Pursuant to 18 U.S.C. § 3582, district courts can grant relief whenever “extraordinary

and compelling reasons” warrant a reduction, consistent with the sentencing factors

outlined in 18 U.S.C. § 3553(a) and the Sentencing Commission’s applicable policy

statements—regardless of the BOP’s position.

      The parties agree – Mr. Walton’s medical condition qualifies as an “extraordinary

and compelling” reason to grant him relief. R. 78, Gov’t Response, p. 12. It is

important to note that the Government’s Response addresses only one (Type II

Diabetes) of Walton’s three three medical conditions.        Undersigned counsel has

provided additional information regarding Mr. Walton’s health below, and his BOP

medical records have been filed under seal as exhibits to this pleading.

      The Government incorrectly claims that Mr. Walton must establish that he is not

a danger to the community, pursuant to U.S.S.G. § 1B1.13. Mr. Walton seeks release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which contains no requirement that he prove

a lack of dangerousness. Compare, 18 U.S.C. § 3582(c)(1)(A)(ii); See, United States v.

Haywood, Cr. No. 14-20178, R. 176 at p. 4 (E.D. Mich. August 7, 2020)(Lawson, J.)

Nevertheless, Mr. Walton recognizes that the safety of the community is a factor under

18 U.S.C. § 3553(a) that the Court must address in deciding whether release is

appropriate, and so addresses dangerousness below.



                                           2
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.856 Filed 08/25/20 Page 4 of 22




III.   The Bureau of Prisons Is Struggling To Manage the COVID-19 Crisis
       And Prisoners are Suffering As a Result.
        “Jails and prison[s] are powder kegs for infection. People in jails and
       prisons cannot practice social distancing, control their exposure to large
       groups, practice increased hygiene, wear protective clothing, obtain
       specific products for cleaning and laundry, avoid frequently touched
       surfaces, or sanitize their own environment.”

       United States v. Skelos, 2020 WL 1847558, at *1 (S.D.N.Y. Apr. 12, 2020).

       Incarcerated people “are at special risk of infection” and are “less able to

participate in proactive measures to keep themselves safe.”1 And the conditions in

BOP facilities provide a uniquely hospitable environment for COVID-19 to spread. 2

As courts have recognized, there can be no doubt that “the COVID-19 virus spreads

with uncommon and frightening speed in carceral settings.” Skelos, 2020 WL 1847558,

at *1. Prison officials are powerless to reduce breathing, coughing, sneezing, or

movement in the cramped, communal spaces of prisons. In addition, since the start of

the pandemic, reports have poured in about BOP’s incompetence at every level,

including non-existent education to inmates and correctional officers about the spread

of the virus, dubious staffing decisions undermining the safe-keeping of quarantined



1
 Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States (Mar. 2, 2020), https://perma.cc/KGP7-PDVJ.
2
 See Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical Infectious
Diseases1047, 1047–55 (2007), https://perma.cc/8N4Y-ZRJD; Keegan Hamilton,
Sick Staff, Inmate Transfers, and No Tests: How the U.S. is Failing Federal Inmates as
Coronavirus Hits, Vice (Mar. 24, 2020), https://perma.cc/94RG-QR5L.
                                               3
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.857 Filed 08/25/20 Page 5 of 22




inmates, and inadequate testing to confirm the number of cases. See, e.g., Keri Blakinger

& Keegan Hamilton, “I Begged Them To Let Me Die”: How Federal Prisons Became Coronavirus

Death Traps, The Marshall Project (June 18, 2020). 3

      Cases continue to grow because of the disease’s very nature. The virus is wildly

infectious. It survives “on surfaces for days.” Mary Van Beusekom, U.S. Studies Offer

Clues to COVID-19 Swift Spread, Severity, Cntr. for Infectious Disease Research & Policy

(Mar. 18, 2020). The CDC advises that the virus spreads mainly “[b]etween people who

are in close contact with one another (within about 6 feet),” and that “respiratory

droplets produced when an infected person coughs, sneezes, or talks . . . can land in the

mouths or noses of people who are nearby or possibly be inhaled into the lungs.” CDC,

How    COVID-19      Spreads,   http://www.cdc.gov/coronavirus/2019-ncov/prevent-

getting-sick/how-covid-spreads.html (June 16, 2020)(emphasis added).

      To stem the spread of the disease, the Centers for Disease Control (“CDC”)

broadly advised people to take basic preventive actions, such as avoiding crowds,

staying six feet away from others, keeping surfaces disinfected, and frequently washing

their hands or using hand sanitizer. Coronavirus Disease 2019 (COVID-19): How to Protect

Yourself and Others, cdc.gov (Apr. 24, 2020), https://perma.cc/B5BA-TATF. These

recommendations are impossible to follow in prisons where inmates are housed



3
  Available here: https://www.themarshallproject.org/2020/06/18/i-begged-them-
to-let-me-die-how-federal-prisons-became-coronavirus-death-traps.

                                           4
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.858 Filed 08/25/20 Page 6 of 22




together in bunks or dormitories, and where staff moves daily between the prison and

the outside community, transferring the virus from the community to the prison. A

research letter published on July 8, 2020, in the JAMA Network Journal, specifically

addresses COVID-19 cases and deaths in prisons. That letter states that the COVID-

19 case rate for prisoners is “5.5 times higher” than the US population case rate, and

that the adjusted death rate the prison population was “3.0 times higher than would be

expected if the age and sex distribution of the U.S. and prison populations were equal.”

See, B. Saloner, PhD, et al, COVID-19 Cases and deaths in Federal and State Prisons, (July

8, 20), at: https://jamanetwork.com/journals/jama/fullarticle/2768249.

        The Bureau of Prisons (“BOP”) may have developed a protocol for dealing with

the COVID-19 pandemic, but that protocol is no match for the COVID-19 virus. On

March 18, 2020, two BOP employees tested positive for the virus- the “first known

cases of the virus in the federal prison system.” 4 Today, just over five months later, the

number of cases within the BOP has exploded. As of August 24, 2020, the numbers

were:

        11,757 inmate cases (1,485 current and 10,272 “recovered”)
        1,497 staff cases (627 current and 870 “recovered”)
        116 inmate deaths; 1 staff member death




4
 Available at: https://www.cnn.com/world/live-news/coronavirus-outbreak-03-18-
20-intlhnk/h_a54cf26ba807b067b5118719ea785eb5.

                                            5
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.859 Filed 08/25/20 Page 7 of 22




See, BOP COVID-19 Resource Page, available at https://www.bop.gov/coronavirus/.

And those are only the cases that are actually known. To date, BOP has completed

testing for 46, 353 inmates, which represents only 33% of the total inmate population.

Of those tested, over 25% have been positive. Id.

       Because of incomplete testing, the true rate of infection within BOP remains

unknown. The BOP’s “figures do not accurately reflect the illness and the potential

problems associated with deadly virus spread in prison.”5 At one BOP facility, the

president of the correctional officer’s union estimated inmate infection at 600% of

BOP’s public number. Elkton Union President Reports Different COVID-19 Stats than

Federal Bureau of Prisons, WKBN News (Apr. 9, 2020)6. Several jails and prisons,


5
  Blakinger & Hamilton, supra (“[T]he truth is much worse than the BOP’s official
numbers indicate.”); Walter Pavlo, Federal Judges Are Relying on Bureau of Prisons
COVID-19 Numbers To Make Rulings, Forbes (May 20, 2020),
https://www.forbes.com/sites/walterpavlo/2020/05/20/federal-judges-are-relying-
on-bureau-of-prisons-covid-19-numbers-to-make-rulings/#6939c65012c7; see also
Timothy Williams et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads Behind
Bars, N.Y. Times (Mar. 30, 2020),
https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html; see also
Walter Palvo, Bureau of Prisons Underreporting COVID-19 Outbreaks in Prison, Forbes
(Apr. 1, 2020), https://www.forbes.com/sites/walterpavlo/2020/04/01/bureau-of-
prisons-underreporting-outbreaks-in-prison/#4e9b13e87ba3; United States v. Rodriguez,
2020 U.S. Dist. LEXIS 58718, at *23 (E.D. Pa. Apr. 1, 2020) (explaining why “[t]he
BOP’s [rapidly growing number of] reported cases . . . almost certainly
underestimate[s] the true number of infections”); United States v. West, No. 1:17-cr-
390-AT-1, Corrected Order (Redacted) at 4, ECF No. 53 (N.D. Ga. Mar. 30, 2020)
(recognizing the BOP’s “incomplete reporting of COVID-19 cases”).
6
  https://www.wkbn.com/news/coronavirus/elkton-union-president-reports-
different-covid-19-stats-than-federal-bureau-of-prisons/

                                             6
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.860 Filed 08/25/20 Page 8 of 22




including BOP facilities, have already become COVID-19 hotspots and have faced

sharp criticism, even lawsuits, over the handling of the virus.7

       The ability of BOP personnel to stop the spread of the virus is in grave doubt.

As an initial matter, there are the complications, outlined above, that exist in any carceral

setting – inability to social distance, limited access to hygiene items, infrequent

disinfection. These complications clearly exist at FCI Milan. To begin with, the facility

has a maximum capacity of 1,015 inmates, yet houses approximately 1,344. Compare

PREA Audit Report, National PREA Resource Center, Bureau of Justice Assistance 1

(Apr. 18, 2019), https://www.bop.gov/locations/institutions/mil/MIL_prea.pdf, with

FCI Milan, BOP.gov, https://www.bop.gov/locations/institutions/mil/ (August 24,

2020) (“Population: 1,344 Total Inmates”). Thus, under normal circumstances it

appears that FCI Milan exceeds capacity for the number of inmates that it is safe and

humane to house.

       In the last several months, 3 inmates at FCI Milan have died of COVID-19. The

Bureau of Prisons reports that there is currently 1 positive case within the inmate

population     of     Milan,     and     91       inmates    have     “recovered.”      See,

https://www.bop.gov/coronavirus/. It should be noted, however, that (as of August



7
  See, C. Johnson, Lawsuit filed after COVID-19 Outbreaks at Terminal Island, Lompoc
Federal Prisons, (7/18/20), https://www.nbclosangeles.com/investigations/lawsuit-
filed-against-terminal-island-prison-after-covid-19-outbreak/2364939/; Blakinger &
Hamilton, supra.; K. Kindy, An explosion of coronavirus cases cripples a federal prison in
Louisiana, Washington Post (3/29/20)
                                              7
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.861 Filed 08/25/20 Page 9 of 22




24, 2020) of the 1,344 inmates at Milan, only 381 – about 28% - have completed

COVID-19 tests. Of those completed tests, 87 inmates (23%) have tested positive. Id.

This suggests that the true number of inmates who are positive for the virus is likely

much higher. The threat of COVID-19 within FCI Milan is very real, and very

terrifying. The accurate number of “active” cases is not known due to inadequate

testing. Close living circumstances make the rapid spread of the virus inevitable and

likely uncontrollable. “This disease spreads asymptomatically, which means the Court

and the prison system can take no comfort in a lack of confirmed cases, and all parties

should be deeply concerned by the lack of universal testing of inmates and staff.”

United States v. Amarrah, No. 17-20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7,

2020).

          Inmates must also deal with the renewed threat of infection that comes every

day as guards and staff circulate through the prison complex and then return to the

community. They return to Milan, bringing with them the continuous risk and spread

of coronavirus. Randy Hall is a corrections officer at FCI Milan. He became concerned

that he had COVID-19 in early April, when he noticed he could not smell his meal.

The next day he called in sick to the facility, and was tested in the community. He

learned the following day that he had tested positive, and called Milan to report the

result.




                                           8
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.862 Filed 08/25/20 Page 10 of 22




                                             ...




See, A BOP Officer Contracted Coronavirus. He Was Told to Return to Work ASAP, (May 4,

2020) American Federation of Government Employees (“AFGE”) website, available at

https://www.afge.org/article/a-bop-officer-contracted-coronavirus.-he-was-told-to-

return-to-work-asap/. Staff at other BOP facilities share these concerns. See, Walter

Pavlo “As Bureau of Prisons Enters “Phase 9” of COVID-19 Plan, BOP Staff Wonder if There

Is a Real Plan,”, Forbes, August 7, 2020.8




8
 Available at: https://www.forbes.com/sites/walterpavlo/2020/08/07/as-bureau-of-
prisons-enters-phase-9-of-covid-19-plan-bop-staff-wonder-if-there-is-a-real-
plan/#30c24c8e326f



                                             9
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.863 Filed 08/25/20 Page 11 of 22




IV.   Mr. Walton’s Medical Conditions Qualify as “Extraordinary and
      Compelling Reasons” Warranting Release.

      As the BOP faces an escalating health crisis because of COVID-19, many courts,

including in this district, are exercising their authority to grant release under

§ 3582(c)(1)(A)(i), to nonviolent inmates who are at risk of death or serious illness from

COVID-19. Release is consistent with the Sentencing Commission’s policy statements

for two reasons. First, Walton’s current health condition and incarceration during this

pandemic “substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which [he] is not expected to

recover.” U.S.S.G. § 1B1.13, cmt. n. 1(A)(ii); see, United States v. Reddy, No. 13-CR-

20358, 2020 WL 2320093, at *7; United States v. Amarrah, No. 17-20464, 2020 WL

2220008 (E.D. Mich. May 7, 2020) at *6. He also presents “Other Reasons” under

U.S.S.G. § 1B1.13, cmt. n. 1(D), warranting compassionate release, because while the

COVID-19 pandemic is devastating in every region it invades, prison populations are

subject to heightened vulnerability. See, Miller v. United States, No. CR 16-20222-1,

2020 WL 1814084 at *3 (E.D. Mich. Apr. 9, 2020).

      A. Anklosing Spondylitis

      Mr. Walton has suffered for years from stiffness and pain that he attributed to

arthritis. See, PSR ¶ 41. While at FCI Milan, he was treated for pain and eventually

referred to the Rheumatology Department at the University of Michigan for evaluation.



                                           10
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.864 Filed 08/25/20 Page 12 of 22




See, Exhibit A, p. 90-96.9 His diagnosis was Ankylosing Spondylitis, which is a type of

arthritis that causes inflammation in parts of the spine. See, Exhibit A, p. 6. Exhibit C,

Summary of Ankylosing Spondylitis from www.Spondylitis.org. Mr. Walton is currently

treated with Adalimumab (otherwise known as Humira), a non-steroid injectable

medication that reduces inflammation and thus pain. Patients taking Humira are at

greater risk for serious infections, as the medication can lower the ability of your

immune system to fight infection. See, https://www.humira.com/covid19.                Mr.

Walton’s use of Humira, in and of itself, may cause him to be at an increased risk for

severe illness from COVID-19.           See, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.           When considered

alongside Mr. Walton’s other medical issues, detailed below, it clearly renders him

extremely vulnerable to severe illness from COVID-19.

      B. Type II Diabetes

      Mr. Walton was diagnosed with Type II Diabetes while incarcerated on this case.

See Exhibit A, p. 1. His family has been devastated by this disease. In 2009, Mr.

Walton’s father died as a result of a heart attack, brought on by complications of Type




9
  The Government provided defense counsel with Mr. Walton’s BOP medical records
from 2019 and 2020. Those records have been filed under seal with the Court as
Exhibits A (2019 records) and Exhibit B (2020 records). Defense counsel inserted
page numbers in the lower right corner of the records to aid in identification and
review.
                                           11
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.865 Filed 08/25/20 Page 13 of 22




II Diabetes. At that time his father required dialysis in addition to insulin treatment.10

The PSR in this case indicates only that Mr. Walton’s brother Jermaine was “disabled.”

See, PSR ¶ 37. Mr. Walton’s sister, Rashida Walton, provided heartbreaking details

regarding Jermaine’s condition. She confirmed that Jermaine had lost an eye and

endured leg amputation, both a result of complications from Type II Diabetes.

Jermaine also progressed to needing dialysis, and in June 2020 he died as a result of a

blood infection.

       Individuals suffering from Type II Diabetes Mellitus are at an increased risk of

severe illness from COVID-19.              See, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions. And the CDC has no

doubt about the strength of the science, saying the “strongest and most consistence

evidence” supports the ineluctable conclusion that diabetics are at extreme risk.11

       Doctors conclude the same. Filed alongside this brief is an affidavit from Dr.

Stephen Edelman, M.D., a board-certified physician in diabetes and internal medicine who



 Undersigned counsel was provided with this information by Rashida Walton, Mr.
10

Walton’s sister.

 Center for Disease Control, Coronavirus Disease 2019, Evidence used to update the list of
11

underlying medical conditions that increase a person’s risk of severe illness from COVID-19 (July
28, 2020) (available at: https://bit.ly/2Pbs4AH) (citing S. Richardson, et al., Presenting
Characteristics, Comorbidities, and Outcomes Among 5700 Patients Hospitalized With COVID-
19 in the New York City Area, J. Am. Med. Assoc. (Apr. 22, 2020) (available at:
https://bit.ly/3auhLzS); B. Bode, M.D., et al., Glycemic Characteristics and Clinical
Outcomes of COVID-19 Patients Hospitalized in the United States, J.of Diabetes Science &
Tech. (2020) (available at: https://bit.ly/2PpsqUt)) (additional citations omitted).
                                               12
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.866 Filed 08/25/20 Page 14 of 22




currently serves as the director of the Diabetes Care Clinic at the VA Medical Center in

San Diego, and who has served for nearly 20 years a professor at the University of San

Diego, teaching about and studying diabetes. 12 Dr. Edelman has published over 200

research papers since 1985 and serves as a journal reviewer for no less than 10 medical

publications, including the New England Journal of Medicine.13 He minces no words

when it comes to the dangers coronavirus poses: “[diabetics] held within correctional

settings are particularly vulnerable as a result of their incarceration”14—they are both

“more vulnerable to contracting COVID-19 as a result of reduced immunity derived from

their type 2 diabetes” and “more likely to suffer serious and deadly consequences of

COVID-19 . . . .” 15

          C. Obesity
          Counsel could not locate a weight calculation for Mr. Walton in his 2020 medical

records. He reported a current weight of 220, while his weight in December of 2019

was 203 pounds. See, Exhibit A, p. 1. Using the height reported at that visit – 5 feet,

7 inches, Mr. Walton’s Body Mass Index (BMI) in December of 2019 was 31.8, while

currently (using the weight of 220 lbs), he appears to have a BMI of 34.5. See,

https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm                (BMI


12
     See, Exhibit D, Declaration of Dr. Stephen Edelman, CV of Dr. Edelman.
13
     Exhibit D, CV at p. 2, 30–34.
14
     Exhibit D, Edelman Decl. ¶ 7.
15
     Id. ¶ 11.
                                             13
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.867 Filed 08/25/20 Page 15 of 22




calculator). Either of these figures places Mr. Walton in the “obesity” category, which

applies to a BMI of 30 or higher. Individuals suffering from Obesity are, according to

the CDC, “at increased risk of severe illness” from COVID-19. The Department of

Justice has previously conceded that a BMI above 30 alone qualifies as an “extraordinary

and compelling” reason for consideration of release. See, Exhibit E, July 30, 2020

Letter in United States v. Steven Cole, Cr. 18-167 (D. Maryland).

       D. COVID-19 Disproportionately Affects Males and African-Americans.

       The virus also disproportionately affects males and African Americans.16 Some

studies have shown that “[t]he risk of men dying of COVID-19 is double that of

women.” See Kashmira Gander, Men Twice As Likely to Die Frim COVID-19 Than

Women, Study of Chinese Coronavirus Patients Suggests, Newsweek (Apr. 29, 2020),

https://perma.cc/QUY9-XMZ6.

       Further, the CDC recognizes that African American individuals are

disproportionately affected by the COVID-19 pandemic.                CDC data shows that

hospitalization and death rates of African American individuals are “5 times that of



16
  See Chris Mooney et al., All Across the United States, the Coronavirus is Killing More Men
than Women, Data Show, Wash. Post (Apr. 4, 2020), https://perma.cc/V4QZ-RWG9;
Reis Thebault et al., The Coronavirus is Infecting and Killing Black Americans at an Alarmingly
High Rate, Wash. Post (Apr. 8, 2020), https://perma.cc/J23N-CS8A; Eleanor
Cummins, What We Know About Whom COVID Kills, Slate (May 1, 2020),
https://perma.cc/L3NU-2NTL; Akilah Johnson & Talia Buford, Early Data Shows
African Americans Have Contracted and Died of Coronavirus at an Alarming Rate, ProPublica
(Apr. 3, 2020), https://perma.cc/K4TG-2CF6.

                                              14
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.868 Filed 08/25/20 Page 16 of 22




non-Hispanic white persons.” CDC, COVID-19 in Racial and Ethnic Minority Groups,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-

minorities.html (June 25, 2020). The CDC recognizes that racial and ethnic minority

groups are over-represented in jails, prisons, and detention centers, which have specific

risks due to congregate living, shared food service, and more, and also notes that

“[s]tigma and systemic inequalities may undermine prevention efforts, increase levels of

chronic and toxic stress, and ultimately sustain health and health care disparities.” Id.

The CDC specifically lists racial and ethnic minority groups as “people who need extra

precautions” during this pandemic. CDC, People Who Need to Take Extra Precautions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html

(July 21, 2020) (“Long-standing systemic health and social inequities have put some

members of racial and ethnic minority groups at increased risk of getting COVID-19

or experiencing severe illness, regardless of age.”) (emphasis omitted).

      E. Mr. Walton’s Prior COVID-19 Diagnosis Does Not Make Him
         Immune to the Virus.

      In late June of this year, Mr. Walton tested positive for COVID-19. He was

placed in isolation and monitored for symptoms. It does not appear that he was

retested, or given an antibody test. See, Exhibit B, p. 1- 26.     He was subsequently

moved out of quarantine. The fact Mr. Walton has already tested positive for COVID-

19 does not guarantee he will not be re-infected, and once re-infected, will not suffer

devastating consequences.

                                           15
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.869 Filed 08/25/20 Page 17 of 22




       The death of Adam Solarzano, an inmate at FCI Terminal Island, followed less

than one month after he was deemed “recovered” from COVID-19 by BOP doctors.

Mr. Solarzano, like Mr. Walton, had pre-existing medical conditions. Like Mr. Walton,

Mr. Solarzano was deemed “recovered” following quarantine and no presentation of

active symptoms. Five days later, Mr. Solarzano was admitted to a local hospital

suffering from chest pains and anxiety. COVID tests at the hospital yielded negative

results. His condition declined, and nine days after he was admitted to the hospital Mr.

Solarzano died. 17

       A number of courts, including this one, have released individuals who qualified

for release and who had previously tested positive for COVID-19. See United States v.

Galka, Cr. No. 16-20254, R. 108 (E.D. Mich. August 25, 2020); United States v. Yellin,

2020 WL 3488738 (S.D.Cal. June 26, 2020)(Records showing inmate had “recovered”

from COVID-19 do not eliminate risk of reinfection); Snell v. United States, Cr. No. 16-

20222-6 (E.D. Mich. Jun. 2, 2020); United States v. McCall, 2020 WL 2992197 Cr. No.

2:18-cr-00095, R. 96 (M.D. Ala. June 4, 2020.) (granting compassionate release to

inmate who tested positive for COVID-19 and finding the “risk of reinfection” to be

unacceptable); United States v. Brown, Cr. No. 18-cr-360, R. 35 (N.D. Ala. May 22, 2020)

(granting compassionate release to COVID-19 positive inmate who also suffered from



17
 See, https://www.bop.gov/resources/news/pdfs/20200527_press_release_trm.pdf


                                          16
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.870 Filed 08/25/20 Page 18 of 22




asthma);; United States v. Huntley, Cr. No. 13-cr-119-ABJ, R. 263, at 8 n.9, 10 (D.D.C.

May 5, 2020) (ordering compassionate release for defendant who tested positive for

COVID-19).

V.    The Section 3553(a) Factors Weigh in Favor of Mr. Walton’s Release And
      He is Not a Danger to the Community.

      Mr. Walton has a supportive network of friends and family within the

community. Upon his release, he plans to live with his sister, Rashida Walton, who

works as a social worker for the State of Michigan. Rashida Walton lives in Dearborn

Heights with her son (13 years old) and her daughter (10 years old), and has a bedroom

ready for Mr. Walton. Anticipating his possible need to quarantine upon release, Rasida

Walton has indicated that she and her children will stay with her mother, (also Mr.

Walton’s mother), who lives nearby. Both Rashida Walton and her mother have

remained in close contact with Mr. Walton’s children while Mr. Walton has been

incarcerated. See, PSR ¶ 38. They have a good relationship with Louise Russell, the

mother of Mr. Walton’s children, and assist with childcare.

      While incarcerated, Mr. Walton has taken steps to improve and position himself

to avoid a return to crime. He was a high school graduate prior to his conviction, and

he expanded his education while at Milan through a variety of programs. See, Exhibit

F, Inmate Education Transcript. Mr. Walton had a strong work history prior to his

conviction, PSR ¶ 52-56, and while at Milan he has been employed as a barber earning

average and above average work evaluations.        See, Exhibit G, Progress Report

                                          17
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.871 Filed 08/25/20 Page 19 of 22




9/2/2019. Upon his release, he has two solid job prospects. Deion Benjamin, a former

coworker at Kearns Roofing (PSR ¶ 55), is now a crew leader at the company and

confirmed to undersigned counsel his intention to offer Mr. Walton a job upon his

release. Jason Azzopardi, a friend of Mr. Walton’s and a manager at PPG Coating,

called counsel to confirm his willingness to hire Mr. Walton as a hi-lo driver. Mr.

Azzopardi told counsel that he had actually been training Mr. Walton for that job

around the time of his arrest in this case.

       At the time of sentencing, Mr. Walton has several prior convictions, but only one

– a 2000 Assault With Intent to Rob While Armed – that involved threatening or violent

behavior. See, PSR ¶ 26. Mr. Walton 20 years old at the time of that offense. The

underlying offense in this case did not involve violent or threatening behavior, and Mr.

Walton’s institutional record confirms that he has not had serious issues while in

custody. On December 14, 2019, Mr. Walton was cited for being in an unauthorized

area. He lost the use of the e-mail system for 15 days. On March 4, 2020, Mr. Walton

was cited for having a three-way conversation on the telephone. He lost 27 days of

good time credit, 60 days of access to commissary, and could not use the phone for 90

days. See, Exhibit H, Inmate Discipline Data.

       The Government is correct – possession of a firearm in furtherance of drug

distribution is a very serious offense. Yet the nature of Mr. Walton’s conviction, by




                                              18
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.872 Filed 08/25/20 Page 20 of 22




itself, is not a bar to compassionate release. Compassionate release has been granted

in a number of cases where defendants had similar convictions.18

      Further, supervision conditions can ensure Mr. Walton is not a danger. This

Court can put safeguards in place to ensure the safety of the community if a person is

released. United States v. Al-Jumail, No. 12-20272, 2020 WL 2395224, at *5 (E.D.

Mich. May 12, 2020). Further, this Court may still recognize that the original sentence

was “just” while concluding “that the threat posed by COVID-19, in light of

Defendant’s underlying health conditions, constitutes an ‘extraordinary and compelling

reason’ to modify his sentence under 18 U.S.C. § 3582(c)(1)(A)(I).” United States v.

Hunt, No. 18-20037, 2020 WL 2395222 at *6 (E.D. Mich. May 12, 2020).




18
    United States v. Haywood, Cr. No. 14-20178, R. 176 at p. 4 (E.D. Mich. August 7,
2020)(Lawson, J.)(granting CR for defendant convicted of felon in possession of a
firearm and conspiracy to distribute drugs), United States v. Brown, 2:18-cr-00360-
KOB-JEO, R. 35 (N.D. Ala. May 22, 2020) (granting CR of defendant convicted of use
of a firearm in connection with drug trafficking); United States v. Parker, Case No. 2:98-
cr-00749- CAS-1, 2020 WL 2572525, at *14 (C.D. Cal. May 21, 2020) (granting CR,
despite defendant’s leadership of a drug distribution network and fact that offense
involved weapon); United States v. Almontes, No. 3:05-cr-58, 2020 WL 1812713, at *1
(D. Conn. Apr. 9, 2020) (granting CR of “career offender” defendant with drug and §
924(c) conviction”); United States v. Rodriguez, Cr. No. 2:03-cr- 00271, 2020 WL
1627331, at *1 (E.D. Pa. Apr. 1, 2020) (granting CR of defendant whose “criminal
history involve[d] a series of convictions for drug dealing” and case involved firearms
offenses); United States v. Peterson, No. 7:12-CR-15-IBO, R. 63 (E.D.N.C. June 4,
2019) (granting CR of defendant whose offenses included discharging a firearm in the
furtherance of a drug trafficking offense).


                                           19
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.873 Filed 08/25/20 Page 21 of 22




      Under Pepper v. United States, 562 U.S. 476, 490–93 (2011), the Court must

consider post-offense developments under § 3553(a), which provide “the most up to-

date picture” of the defendant’s history and characteristics and “sheds light on the

likelihood that [the defendant] will engage in future criminal conduct.” Id. at 492. Mr.

Walton accepts full responsibility for his prior mistakes and while incarcerated, has lived

every day with the consequences of his actions. While at Milan, he has taken classes

and worked, all while maintaining relationships with those closest to him. Mr. Walton

is ready to comply with whatever conditions of community supervision this Court

deems appropriate, including home confinement.

VI.   Conclusion

      Ashanti Walton respectfully requests compassionate release. He asks that the

Court reduce his term of imprisonment to a term of time-served, and permit him to

begin his term of supervised release with an added condition that he be placed on home

confinement.

                                                 Respectfully Submitted,

                                                 FEDERAL DEFENDER OFFICE

                                                 s/ Nancy McGunn
                                                 613 Abbott Street, 5th Floor
                                                 Detroit, Michigan 48226
                                                 313-967-5846
                                                 E-mail: nancy_mcgunn@fd.org
                                                 P55156
Date: August 25, 2020



                                            20
Case 5:16-cr-20755-JEL-EAS ECF No. 86, PageID.874 Filed 08/25/20 Page 22 of 22




                                CERTIFICATE OF SERVICE


          I certify that the foregoing document was filed this date using
          the CM/ECF system which will send notification to all parties of
          record.

                                     s/Jennifer Mellas
                                     Paralegal




                                         21
